Title: From Abigal Adams Shaw Felt to Abigail Smith Adams, 28 April 1815
From: Felt, Abigal Adams Shaw
To: Adams, Abigail Smith





Atkinson April 28th, 1815.


It is impossible for me to express to you my dear, my much beloved Aunt, the consolation your kind affectionate letter afforded me, it was balm to my oppressed, my wounded heart. Yes my dear Aunt, I have indeed been tried in the school of affliction, but that Almighty Being, who will not willingly afflict, or grieve the children of men, has enabled me to support this trying dispensation of his Providence, with more fortitude, than I had ever any reason to expect. For I had always looked forward to this bereavement, as one of the most afflictive events, that could possibly befall me in this world. I was too young to feel very sensibly, the loss I sustained in the death of my own Father, and have had his solace so amply supplied by the kind affectionate, and endearing attentions of a second Parent, that I never knew untill now, what it is to be an orphan.
She was not my Mother only, but the kindest, the dearest, the best of friends, there was scarcely a thought of my heart, with which she was unacquainted. In any little distress or perplexity, she was always my adviser, my soother and my counsellor, and on her judgment, I could always place the most implicit confidence. Alas! she has left these fading, transitory scenes, and I should never hear her sweet voice, or council more.
But she has "finished her course, she has kept the faith, and is gone I have no doubt, to receive a crown of righteousness, which the Lord, the righteous Judge, will give to those who love his appearing." And shall I repine that she is not continued a few years longer in this vale of tears? no, let me rather press forward towards the mark, for the promise of my high calling, and may I retrieve more and more, to immitate the perfection of our asscended Redeemer, that I may be enabled to join my beloved, and I trust now sainted Mother, in the realms of Bliss.
My dear Father supports his distressing trials, with the calmness and resignation, which a christian alone, knows how to endure. I hope it will be in my power in some degree, to alleviate his anguish, for to be in any way instrumental of soothing one, who has done so much for me, would will delight and gratify my heart.
My dear affectionate Lydia, who has always seemed like a second mother to me, appears to bear her trials with that fortitude, and submission to the devine will, which has for many years, distinguished her character. You say my dearest Aunt, you now stand alone, the only scion of the Parent stock is severed from you, but it is severed only, to be ingrafted in a fairer, and a better Clime. Most deeply do I feel your kindness, when you desire me to consider you as a Mother, and apply to you for counsel and advice, yes my beloved Aunt, I will look to you, and my dear Brother, for direction in any event which may occur, that will call for advice or counsel. May your invaluable life, and that of my dear, my respected Uncle, be still longer protracted, and continued a blessing to yourselves, and to those around you.
Please to remember me affectionately to Mrs Adams and inform her I feel much obliged to her for the kind consoling letter. Attention from friends to those who are in trouble, doeth good like a medicine Tender my best respects to my much loved Uncle, and kind rememberance to dear cousin Louisa and Susan, I know they sympathise with your affectionate, afflicted / Niece,

Abigail Adams Shaw.


In answer my dear Aunt, to the few lines contained in the slip of paper you enclosed to me, I say it is my wish, to have Mrs Foster considered as a daughter, and have the cloaths and furniture equally divided between her, my Brother, and myself.

